COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-10-00332-CV


IN RE MICHAEL ROBERT                                                       RELATOR
VANWINKLE


                                      ------------

                             ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION1

                                      ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. 2 Accordingly, relator’s petition for writ of

mandamus is denied.

                                                PER CURIAM

PANEL: MCCOY, GARDNER, and MEIER, JJ.

DELIVERED: November 29, 2010


  1
   See Tex. R. App. P. 47.4., 52.8(d).
  2
    We make no determination regarding the trial court’s failure to rule on
Relator’s “Declaration of Conflict Between Attorney and Client and Motion for
Substitution of Appointed Counsel” because Relator has not specifically sought
relief as to that motion.